FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                 January 7, 2011
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                  Clerk of Court
                            FOR THE TENTH CIRCUIT




    KATRINA ANDREWS,

                Plaintiff-Appellant,

    v.                                                   No. 10-1006
                                            (D.C. No. 1:08-CV-01467-CMA-CBS)
    CENTRAL PARKING SYSTEM,                               (D. Colo.)
    INC., a Tennessee corporation;
    RICHARD LOCHER; PAMELA
    OSBORN,

                Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before TYMKOVICH, BALDOCK, and HOLMES, Circuit Judges.



         After defendant Central Parking System, Inc. (CPS) terminated her

employment as a supervisor at its facility at the Broadmoor Hotel, Katrina

Andrews sued CPS and her supervisors, charging violations of Title VII of the



*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17; of 42 U.S.C. § 1981;

and of state tort and contract law. The district court granted summary judgment

to the defendants on all of her claims. We affirm.

      In a thorough and well-reasoned opinion and order, the district court

determined that the defendants were entitled to judgment (1) on Ms. Andrews’

claim for a hostile work environment, because she failed to demonstrate that the

discriminatory intimidation, ridicule, and insult she allegedly endured was

sufficiently severe or pervasive to alter the conditions of her employment and to

create a hostile work environment; (2) on her discrimination claim based on

unequal pay, because she had presented no evidence of direct discrimination and

because she failed to make out a prima facie case of wage discrimination by

showing she was paid less than similarly-situated non-African-American

employees; (3) on her discrimination claim based on termination of her

employment, because she failed to show that she was terminated under

circumstances giving rise to an inference of discrimination; (4) on her retaliation

claim, because she failed to show that the defendants’ legitimate,

nondiscriminatory reasons for firing her were pretextual; (5) on her Colorado

state law claim for intentional infliction of emotional distress, because she failed

to show that defendants’ conduct was outrageous; and (6) on her contractually-

based claims, because she failed to show that she was not paid according to her

contract with CPS or that CPS was unjustly enriched at her expense.

                                          -2-
      We review the district court’s entry of summary judgment de novo,

applying the same standard as the district court. Oldenkamp v. United Am. Ins.

Co., 619 F.3d 1243, 1246 (10th Cir. 2010). Summary judgment is appropriate “if

the pleadings, the discovery and disclosure materials on file, and any affidavits

show that there is no genuine issue as to any material fact and that the movant is

entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c)(2). On appeal,

      [w]e examine the record to determine whether any genuine issue of
      material fact was in dispute; if not, we determine whether the
      substantive law was applied correctly, and in so doing we examine
      the factual record and reasonable inferences therefrom in the light
      most favorable to the party opposing the motion.

McKnight v. Kimberly Clark Corp., 149 F.3d 1125, 1128 (10th Cir. 1998)

(brackets and quotations omitted).

      Having carefully reviewed the briefs, the record, and the applicable law in

light of the above standards, we AFFIRM the district court’s entry of summary

judgment in favor of the defendants, for substantially the reasons stated in

its Opinion and Order Granting Motion for Summary Judgment, dated

December 11, 2009.


                                                    Entered for the Court


                                                    Timothy M. Tymkovich
                                                    Circuit Judge




                                         -3-